DETAILED ACTION
Claim Objections
	Claim 9 is objected to because of the following informalities:
Claim 9 should depend on claim 2, to provide antecedent basis for the limitations “first region” and “second region”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7, 9, 11-12, 14, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The amendment to claim 1 specifies that the capacitor has a fixed electrode and an actuated electrode, corresponding to every embodiment detailed in the Specification, where the actuated electrode is actuated to change the overlap of the fixed electrode and actuated electrode (Fig. 3A-3D, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (U.S. PGPub 2007/0228887) and Lin (U.S. PGPub 2014/0000377).
Regarding claim 1, Nishigaki teaches a piezoelectrically actuated tunable capacitor having a variable capacitance (Figs. 6-7, [0052]-[0065]) and further having a fixed electrode and an actuated electrode (Figs. 6-7; 14 and 24; [0083], either the first and second actuator may be not driven, making the electrode able to be “fixed”; also see MPEP 2114.II, which states that claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim), the actuated electrode comprising a piezoelectric actuator comprising first and second electrodes and a piezoelectric layer that is positioned between the first and second conductive electrodes ([0053]-[0055], [0039]).

Lin teaches wherein a microelectronic device is formed in-situ with at least one organic dielectric layer of a plurality of organic dielectric layers ([0023], [0060], Figs. 11A-11I, [0043]-[0044])
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Nishigaki such that the device comprises a plurality of organic dielectric layers, and the piezoelectrically actuated tunable capacitor is formed in-situ with at least one organic dielectric layer of the plurality of organic dielectric layers for the purpose of packaging the microelectronic device and providing a super-thin package (Lin, [0023]-[0024], [0060]-[0061]).
Regarding claim 10, Nishigaki teaches a tunable capacitor having a variable capacitance based on piezoelectric actuation, (Figs. 6-7, [0052]-[0065]), and further having a fixed electrode and an actuated electrode (Figs. 6-7; 14 and 24; [0083], either the first and second actuator may be not driven, making the electrode able to be “fixed”; also see MPEP 2114.II, which states that claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim); the actuated electrode comprising piezoelectric actuator comprising first and second electrodes and a piezoelectric layer that is positioned between the first and second conductive electrodes ([0053]-[0055], [0039]).
Nishigaki does not explicitly teach wherein the device comprises a plurality of organic dielectric layers, and wherein the tunable capacitor is integrated with at least one organic dielectric layer of the plurality of organic dielectric layers. 

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Nishigaki such that the device comprises a plurality of organic dielectric layers, and wherein the tunable capacitor is integrated with at least one organic dielectric layer of the plurality of organic dielectric layers for the purpose of packaging the microelectronic device and providing a super-thin package (Lin, [0023]-[0024], [0060]-[0061]).
Regarding claim 18, Nishigaki teaches a piezoelectrically actuated tunable capacitor having a variable capacitance (Figs. 6-7, [0052]-[0065]), and further having a fixed electrode and an actuated electrode (Figs. 6-7; 14 and 24; [0083], either the first and second actuator may be not driven, making the electrode able to be “fixed”; also see MPEP 2114.II, which states that claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim); the actuated electrode comprising piezoelectric actuator comprising first and second electrodes and a piezoelectric layer that is positioned between the first and second conductive electrodes ([0053]-[0055], [0039]).
Nishigaki does not explicitly teach wherein the device comprises an integrated circuit die, a package substrate coupled to the integrated circuit die, and wherein the piezoelectrically actuated tunable capacitor is formed in-situ with at least one organic dielectric layer of the plurality of organic dielectric layers. 
Lin teaches a computing device comprising a microelectronic device is formed in-situ with at least one organic dielectric layer of a plurality of organic dielectric layers ([0023], [0060], Figs. 11A-11I, [0043]-[0044]), and wherein the device comprises an integrated circuit die coupled to the package substrate (Fig. 14, [0062]-[0064]; 1411).
.
Claims 2-9, 14-15, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (U.S. PGPub 2007/0228887) and Lin (U.S. PGPub 2014/0000377) and further in view of Chinthakindi (U.S. Pat. 6906905).
Regarding claim 2, Nishigaki teaches wherein the fixed electrode is formed above an air gap of the microelectronic device, the fixed electrode including a first region that overlaps a second region of the first electrode (Figs. 6-7, 24, [0053], [0062]) but does not explicitly teach a cavity of the microelectronic device. 
Chinthakindi teaches a microelectronic device comprising a tunable capacitor wherein the capacitor comprises a first electrode that is movable and a second electrode formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode (col. 4, l. 45-55, 10, 20; Fig. 2, 110, col. 5, l. 18-38).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chinthakindi with Nishigaki and Lin such that the fixed electrode is formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode for the purpose of forming a MEMS variable capacitor with a piezoelectric actuator packaged in a substrate (Chinthakindi, col. 2, l. 45-60, Lin, [0023]).
Regarding claim 3, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the tunable capacitor operate with piezoelectric actuation based on applying a voltage across the first and second electrodes to cause a change in the overlap of the first and second regions to change the variable capacitance of the tunable capacitor ([0055], [0062]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 4, the combination of Nishigaki, Lin, and Chinthakindi teaches applying a voltage across the first and second electrodes causes actuation of the second region of the first electrode to cause a change in the overlap of the first and second regions to change the variable capacitance of the tunable capacitor ([0055], [0062]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 5, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the first and second regions each comprise at least one of beams, cantilevers, and membranes of any shape (Nishigaki, Figs. 6-7). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 6, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the first and second regions each comprise beams that are formed above the cavity (Nishigaki, Figs. 6-7; Chinthakindi, Fig. 2). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Regarding claim 7, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the piezoelectric layer comprises at least one of lead zirconate titanate (PZT), sodium potassium niobate 
Regarding claim 8, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the tunable capacitance of the piezoelectrically actuated capacitor enables a reconfigurable microelectronic device (Nishigaki, [0045]; variable capacitance capacitor).
Regarding claim 9, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the first and second regions overlap each other with an interdigitated configuration (Nishigaki, Fig. 7).
Regarding claim 14, Nishigaki teaches wherein the fixed electrode is formed above an air gap of the microelectronic device, and a gap formed between a first member of the fixed electrode and a second member of the first conductive electrode (Figs. 6-7, 24, [0053], [0062]) but does not explicitly teach a cavity. 
Chinthakindi teaches a microelectronic device comprising a tunable capacitor wherein the capacitor comprises a first electrode that is movable and a second electrode formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode (col. 4, l. 45-55, 10, 20; Fig. 2, 110, col. 5, l. 18-38).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chinthakindi with Nishigaki and Lin such that the fixed electrode is formed above a cavity and includes a first region that overlaps a second region of the first electrode for the purpose of forming a MEMS variable capacitor with a piezoelectric actuator packaged in a substrate (Chinthakindi, col. 2, l. 45-60, Lin, [0023]).
Regarding claim 15, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the piezoelectric layer comprises at least one of lead zirconate titanate (PZT), sodium potassium niobate (KNN), and zinc oxide (Nishigaki, [0087]). It would have been obvious to a person having ordinary skill in 
Regarding claim 19, Nishigaki teaches wherein the fixed electrode is formed above an air gap of the microelectronic device, the fixed electrode including a first region that overlaps a second region of the first electrode (Figs. 6-7, 24, [0053], [0062]) but does not explicitly teach a cavity of the microelectronic device. 
Chinthakindi teaches a microelectronic device comprising a tunable capacitor wherein the capacitor comprises a first electrode that is movable and a second electrode formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode (col. 4, l. 45-55, 10, 20; Fig. 2, 110, col. 5, l. 18-38).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Chinthakindi with Nishigaki and Lin such that the fixed electrode is formed above a cavity of the microelectronic device which includes a first region that overlaps a second region of the first electrode for the purpose of forming a MEMS variable capacitor with a piezoelectric actuator packaged in a substrate (Chinthakindi, col. 2, l. 45-60, Lin, [0023]).
Regarding claim 20, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the tunable capacitor operate with piezoelectric actuation based on applying a voltage across the first and second electrodes to cause a change in the overlap of the first and second regions to change the variable capacitance of the tunable capacitor ([0055], [0062]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 18.
Regarding claim 21, the combination of Nishigaki, Lin, and Chinthakindi teaches a printed circuit board coupled to the package substrate (Lin, [0044]). It would have been obvious to a person having .
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishigaki (U.S. PGPub 2007/0228887) and Lin (U.S. PGPub 2014/0000377) and further in view of Ohguro (U.S. PGPub 2007/0241636).
Regarding claim 11, Nishigaki teaches a gap formed between a first member of the fixed electrode and a second member of the first conductive electrode (Figs. 6-7, 24, [0053], [0062]) but does not explicitly teach wherein the fixed electrode is formed near a bottom of a cavity.
Ohguro teaches a tunable capacitor having a variable capacitance based on piezoelectric actuation ([0015]) and a conductive layer formed near a bottom formed near a bottom of a cavity, and gap of the cavity formed between a first member of the conductive layer and a second member of the first conductive electrode connected to the piezoelectric actuator (Fig. 2A, 16B, 4, [0036]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teaching of Ohguro with Nishigaki and Lin such that the fixed electrode is formed near a bottom of a cavity, and a gap of the cavity formed between a first member of the fixed electrode and a second member of the first conductive electrode for the purpose of forming a variable capacitor (Ohguro, [0040]) with high precision (Nishigaki, [0016]).
Regarding claim 12, the combination of Nishigaki, Lin, and Ohguro teaches wherein the tunable capacitor operate with piezoelectric actuation based on applying a voltage across the first and second electrodes to cause a change in the overlap of the first and second regions to change the variable capacitance of the tunable capacitor (Nishigaki, [0055], [0062]; Ohguro, [0046]). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Ohguro for the reasons set forth in the rejection of claim 11.
Regarding claim 13, the combination of Nishigaki, Lin, and Chinthakindi teaches wherein the first and second regions each comprise at least one of beams, cantilevers, and membranes of any shape (Nishigaki, Figs. 6-7). It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to further combine the teachings of Nishigaki, Lin, and Chinthakindi for the reasons set forth in the rejection of claim 1.
Claims 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ohguro (U.S. PGPub 2007/0241636) and Lin (U.S. PGPub 2014/0000377).
Regarding claim 10, Ohguro teaches a tunable capacitor having a variable capacitance based on piezoelectric actuation ([0015]) and a piezoelectric actuator of the tunable capacitor includes first and second electrode and a piezoelectric layer that is positioned between the first and second conductive electrodes (Fig. 2A, 8, 9, 10, [0031]).
Nishigaki does not explicitly teach wherein the device comprises a plurality of organic dielectric layers, and wherein the tunable capacitor is integrated with at least one organic dielectric layer of the plurality of organic dielectric layers. 
Lin teaches wherein a microelectronic device is integrated with at least one organic dielectric layer of a plurality of organic dielectric layers ([0023], [0060], Figs. 11A-11I, [0043]-[0044])
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lin with Nishigaki such that the device comprises a plurality of organic dielectric layers, and wherein the tunable capacitor is integrated with at least one organic dielectric layer of the plurality of organic dielectric layers for the purpose of packaging the microelectronic device and providing a super-thin package (Lin, [0023]-[0024], [0060]-[0061]).
Regarding claim 16, Ohguro teaches a dielectric layer coupled to the first electrode (Fig. 2A, 6, [0030]), a first conductive member coupled to the dielectric layer (Fig. 2A, 16, [0036]), a second 
Regarding claim 17, Ohguro teaches wherein the tunable capacitor operates with piezoelectric actuation based on applying a voltage across the first and second electrodes to cause actuation of the first conductive member to cause a change in the gap that causes the variable capacitance of the tunable capacitor to change ([0046]-[0047]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812